DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/04/2022 has been entered. Claims 1-18 remain pending in the application.  Applicant’s amendments to the Abstract, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/04/2021, except where otherwise stated.

Information Disclosure Statement
Reference DE 102015221005 A1 disclosed in the IDS received on 07/09/2020 has now been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deuringer (US 6772751 B2) in view of Buehler (US 20130019856 A1).
Regarding claim 11, Deuringer teaches (Col. 2, lines 35-45) a method of cleaning a cooking chamber, wherein a fluid (condensate) obtained by condensing a steam from the steam generator and/or the cooking chamber and/or obtained from a washing liquid reservoir for a washing liquid comprising water can be distributed in the cooking chamber for the cleaning of the chamber. Deuringer further teaches (Col. 9, lines 3-5; Fig. 1 # 2-4) a cooking chamber 2 (preparation chamber) and a blower chamber 3 that are separated from one another via an air baffle means or wall 4. The blower chamber 3 may be understood to be both a steam delivery unit and a condensate delivery unit as it is capable of delivering both, and it is noted that the applicant has suggested (Paragraph 0013 of the applicant’s specification) that the steam delivery unit and the condensate delivery unit are realized either as separate units or as a single unit. Additionally, Deuringer teaches (Col. 9, lines 7-8; Fig. 1 #7) a steam 
Deuringer is silent on supplying steam into the cooking chamber for performing a preparation of food received in a vessel. 
Buehler teaches (claim 1; Fig. 1 #1, 2; Fig. 5 #20, 22) a device 1 using an enclosed receptacle for steaming a product 22 to be cooked, in particular food, contained in a packaging unit 20 (vessel), comprising a sealable cooking compartment 2 (preparation chamber), whereby the packaging unit 20 can be introduced into the cooking compartment 2 and be heated there. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Deuringer to prepare a packaged food using steam in the process taught by Buehler and to use the steam remaining after cooking for the cleaning operation of Deuringer since both are directed to cooking appliances, since both teach applying steam to a preparation chamber, since using steam to prepare a food in a vessel is known in the art as shown by Buehler, since using steam for cooking would allow the steam generator of Deuringer to be used to cooking and cleaning instead of requiring other components (oven heating elements, microwave generators) to provide cooking reducing the cost and complexity of the device, and since the steam remaining after cooking could be used in the cleaning operation of Deuringer, which would remove the time required to generate the steam for the cleaning operation allowing the device to operate faster and be used to cook meals at a higher output.
Regarding claim 17, Deuringer, as shown above, teaches (Col. 9, lines 21-23; Fig. 1 #12 ,19, 20) cooking chamber 2 is connected to the quenching box 12 (condensation chamber) via a cooking chamber drain 20 (residual steam path), and a conduit 19 extends from the quenching box 12 into the cooking chamber 2 (via the blower chamber 3 (condensate delivery unit) as shown in Fig. 1). Deuringer also teaches (Col. 2, lines 47-50; Col 5, lines 62-65) a washing liquid reservoir comprises a quenching box wherein at least one quenching nozzle (cold-fluid conducting path) is arranged via which the washing liquid reservoir can be at least partially fed with a liquid, and the condensation of the entering steam is significantly accelerated with the assistance thereof.
Regarding claim 18, Deuringer as modified above is silent on foods prepared in the preparation operation being ready meals.
Buehler teaches (Paragraph 0011) a device for steaming products wherein the product to be cooked may, in particular, be a ready meal.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Deuringer to incorporate the process of steaming a ready meal as taught by Buehler since both are directed to cooking appliances, since both teach applying steam to a preparation chamber, since using steam to prepare a ready meal is known in the art as shown by Buehler, and since a ready meal wouldn’t require additional preparation beyond heating, thus minimizing the production time for a completely cooked meal which would be convenient to the consumer.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deuringer (US 6772751 B2) in view of Buehler (US 20130019856 A1) and further in view of Matsushima (US 20140251161 A1).
Deuringer as modified above is silent on the supplying residual steam being realized at a pressure of 4 bar and/or in a quantity of 200 ml per rinse.
Matsushima teaches (Paragraph 0081, 0084, 0085) a method for operating a device for producing parboiled rice, wherein heating steam is made to flow through the heating pipe 51 to heat the interior of the drum 2 (preparation chamber) and  he pressure inside the drum 2 is increased by the steam to a predetermined pressure of 0.1 to 0.4 MPa (1-4 bar), and the raw material is subjected to pressurized steam-boiling treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Deuringer to supply residual steam to the preparation chamber at 4 bar as taught by Matsushima since both are directed to methods for steam cooking, since supplying steam to a preparation chamber at a pressure of 4 bar is known in the art as shown by Matsushima, since one or ordinary skill in the would know to adjust the pressure to 4 bar through routine experimentation based on factors including the temperature of cooking, the type of food cooked, the type of packaging used for the food, etc., and since supplying steam to the preparation chamber under pressure would prevent backflow of steam back into the steam generator.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deuringer (US 6772751 B2) in view of Buehler (US 20130019856 A1) and further in view of Erdmann (US 20050051036 A1).
Regarding claim 16, Deuringer, as shown above, teaches (Col. 9, lines 7-8; Fig. 1 #7) a steam generator 7 discharges into the blower chamber 3. While not explicitly described, a connection necessarily exists between the steam generator 7 and the blowing chamber 3 as shown by the arrow between the two in Figure 1, and this connection may be understood to be the first steam-conducting path. As the device is capable of suppling steam to the cooking chamber, it is understood that the steam generator and the first steam conducting path are connected in a steam-conducting manner, which is understood to mean that the steam is capable of traveling from one location to the other.
Deuringer as modified above is silent on the first steam generator unit (30) being activated during the step of performing the preparation of the food, and the first steam generator unit (30) being deactivated during a rinsing operation with the rinsing condensate.
Erdmann teaches (Paragraph 0022, 0048) a method for steam cooking, wherein a heating device (steam generator) is used for steaming, and a steam-cooking monitoring device may be configured such that the heating device is switched off automatically at the end of the steam cooking phase.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Deuringer to activate a steam generator during steam cooking and deactivate it after cooking is completed as taught by Erdmann since both are directed to cooking appliances for providing steam, since it is known in the art to deactivate a heating element after steam cooking is complete as shown by Erdmann, since steam would still be present in the cooking chamber after cooking to make into condensate for the rinsing operations, since leaving the steam generator active after cooking would mean that the cooking chamber would continue to hold hot steam that could harm a user removing food from the chamber, since stopping steam generation after cooking would reduce energy costs, since turning off the steam generator would allow the cooking chamber to cool faster allowing a user to access the cooked food faster getting burned, and since leaving the steam generator on after cooking was completed could overheat the food.
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument against the 35 U.S.C. 112(b) rejection of claim 11, while the generation of a rinsing condensate by interaction of steam and a cold-fluid is understandable language, the exact claim language of “supplying residual steam via the first steam-conducting path (18) and a cold fluid via a cold-fluid-conducting path (54) to a condensate delivery unit (60) in order to generate a rinsing condensate into the preparation chamber (4)” makes it unclear if the term “generate” describes the reaction between the steam and cold fluid in the condensate delivery unit or if it describes the creation of the condensate in the preparation chamber or if it merely describes the distribution of condensate into the preparation chamber. Wording the claim as “supplying residual steam via the first steam-conducting path (18) and a cold fluid via a cold-fluid-conducting path (54) to a condensate delivery unit (60) in order to generate a rinsing condensate and delivering the rinsing condensate into the preparation chamber (4)” for example would make the meaning of “generate” understood. 
Regarding the Applicant’s argument against the 35 U.S.C. 103 rejection of claim 11 that it is not clear why one of ordinary skill in the art would use residual steam from making a condensate, Buehler teaches using steam to cook a food item in a cooking chamber. Deuringer teaches cleaning a cooking chamber with condensate made by condensing steam from a steam generator. One of ordinary skill in the art would understand that cleaning of a cooking chamber after cooking would be beneficial to remove any food residue remaining in the chamber to prevent the growth of bacteria. Further it would be obvious to one of ordinary skill in the art that steam used for heating would still be present immediately after cooking. As it is known that steam is used for cooking food and for cleaning a food chamber, using steam remaining after cooking for cleaning would be a simple conclusion readily apparent to one of ordinary skill in the art that would allow the steam generator of Deuringer to be used to cooking and cleaning instead of requiring other components (oven heating elements, microwave generators) to provide cooking reducing the cost and complexity of the device, that would remove the time required to generate the steam for the cleaning operation allowing the device to operate faster and be used to cook meals at a higher output, and that would reduce the energy costs of operating the device by using steam leftover from cooking for cleaning instead of using energy to generate new steam. 
Regarding the Applicant’s argument that Deuringer teaches away from the claimed invention because the steam generator is active during the cleaning process, it should be noted that claim 11 does not specify that the steam generator is deactivated during cleaning. Claim 16 does introduce this limitation, and the Examiner has relied upon an additional reference, Erdmann (US 20050051036 A1), to teach turning off a steam generator after cooking. Additionally, the steam generator is active during the process of Deuringer to provide steam for producing the rinsing condensate, but one of ordinary skill in the art, knowing that steam may be present already as a result of a cooking process such as that of Buehler, would know not to waste energy to produce additional steam during the cleaning process and to simply use the steam already present. This would not alter the process of Deuringer from its intended purpose of cleaning and could certainly be realized by adjusting the settings of the control for the steam generator of Deuringer (Col. 6, lines 29-35).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792